LES

E

MINISTERIO DE ENERGÍA Y MINAS

Es

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ing. Oscar Alfredo Rodriguez Muñoz, identificado con
Documento Nacional de Identidad N* 08767639, autorizado por el artículo 13* del Reglamento
de la Ley N* 27623 y modificatoria, aprobado por Decreto Supremo N* 082-2002-EF, con
domicilio en Av. Las Artes Sur N” 260, San Borja, Lima 41, a quien en adelante se denominará
el ESTADO; y de la otra parte la empresa COMPAÑÍA MINERA MINASPAMPA S.A.C.
identificada con R.U.C. N* 20481509778, con domicilio en Av. Nicolás Ayllón N* 1928-1934,
Ate, Lima 3, representada por el señor Orlando Sánchez Miranda, identificado con Documento
Nacional de Identidad N* 10307127, según poder inscrito en la Partida N* 12068813 de la
Zona Registral N* IX — Sede Lima de la Superintendencia Nacional de los Registros Públicos -
SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA";

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N*
217-2007-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 10 de mayo de 2007,
que designa al Ing. Oscar Alfredo Rodriguez Muñoz como Director General de Minería y la
Resolución Ministerial N* 110-2008-MEM/DM, publicada en el diario antes mencionado con
fecha 01 de marzo de 2008, que aprueba la lista de bienes y servicios materia del presente
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 26 de marzo 2008,

) E A, EL q 4
CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Mineria
del Ministerio de Energía y Minas, ingeniero Oscar Alfredo Rodriguez Muñoz, identificado con
Documento Nacional de Identidad N* 08767639, autorizado por el artículo 13” del Reglamento
de la Ley N” 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”; y,

(ii) COMPAÑÍA MINERA MINASPAMPA S.A.C. identificada con R.U.C. N*
20481509778, con domicilio en Av. Nicolás Ayllón N* 1928 - 1934, Ate, Lima 3, representada
por don Orlando Sánchez Miranda, identificado con Documento Nacional de Identidad N*
10307127, según poder inscrito en la Partida N* 12068813 de la Zona Registral N* IX - Sede
Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en
adelante se le denominará "EL INVERSIONISTA", en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo lll.

1.2, Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N” 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-EM,
se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 22 de noviembre de 2007 la suscripción del Contrato
de Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.
CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 869,850,00 (Ochocientos sesenta y nueve mil
ochocientos cincuenta y 00/100 Dólares Americanos), en un plazo de cinco (05) meses
contado a partir del mes de marzo a julio de 2008.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 110-2008-MEM/DM, publicada en el Diario Oficial El
Peruano el 01 de marzo de 2008, la misma que como Anexo |! forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
> de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
A regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el

presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

e La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
4 en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:
DAN
% A

D.P.M, É

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3" del Reglamento.

6.2. La extinción de las concesiones mineras a las que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) dias
hábiles, contados desde la fecha de designación del último arbitro y se regirá por lo dispuesto
en la Ley General de Arbitraje, aprobada por Ley N* 26572 y/o las normas que la sustituyan o
modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los veintiseis días del mes de marzo de dos mil ocho.

e”,

EL EST, EL INVERSI A.
(soueoeuy sauej9g uz)
8007 ONINF Y OZAVIAN 30

NOI9VYOdX3 N3 SINOISYZANI 30 VNVYDONOYO
"IWS VAMVASVNIN VANIN VINVANWOD

| oxeuy
ANEXO Il

e
con el siguiente cuadro:

a] ice

Co BZ ITIAO Moses
Pp Ma a | 00 O

1
Artículo 2”.- El propietario del predio siviente_no
podrá construir obras de cualquier naturaleza ni realizar
labores que perturben o enerven el pleno ejercicio de la
servidumbre constituida.
Artículo 3*.- Luz del Sur SAA. deberá adoptar las
medidas

incumplimiento.

Artículo 4”.- Luz del Sur SAA deberá velar
permanentemente para evitar que en el área afectada por
la servidumbre o sobre ella se ejecute cualquier tipo de
construcción restrinja su

Artículo
vigencia a partir del día siguiente de su publicación.

Regístrese, comuniquese y publiquese

JUAN VALDIVIA ROMERO
Ministro de Energía y Minas

1687658
RESOLUCIÓN MINISTERIAL.
098-2008-MEM/DM

Lima, 18 de febrero de 2008
VISTO: El Expediente N* 31200907, organizado por

Luz del Sur SAA, persona juridica
00001 de la Partida N* 11008689 del Registro de

e Distribución Eléctrica compacta
(bóveda) para Servicio Público de Electricidad N* 5595:
CONSIDERANDO:
Que, Luz del Sur SAA., titular de la concesión

en mérito de la Resolución
N* 107-96-EM, publicada el 30 de noviembre de 1996,
imposición de la de ocupación
sobre bienes públicos. para la instalación
de la Subestación compacta

ejercicio.
- La presente Resolución entrará en |

inscrita en el Asiento D|
Personas

la opinión favorable
Ernie y del Vica Mivastro de Enargla:
SE RESUELVE:
Artículo 1*.- IMPONER, on cc

permanente, a
favor de la concesión de distribución de la que
es titular Luz del Sur SAA,, la servidumbre
sobre bienes. e

[epa | Desde dela mentos | made |
4 Serañartro [Propano | temero.

Mane Eme |
ps] |
| l 3 082 264200208 16022 | |

MIL T0O_30ZO |

Artículo 2”.- lp q Me
podrá construir obras de cualquier naturaleza ni realizar
labores que perturben o enerven el pleno ejercicio de la
sorvcumbre

constituida.
Artículo 3*.- Luz del Sur S.AA. deberá adoptar las
medidas

Artículo 5”.- La presente
vigencia a Partr del día siguiente de su pubicación
Registrese, comuniquese y publiquese.

JUAN VALDIVIA ROMERO
Ministro de Energía y Minas

168765-9

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho a
devolución del IGV e IPM a favor de
la Compañía Minera Minaspampa S.A.
durante la fase de exploración

JUCIÓN MINISTERIAL
Nes

Lima, 26 de febrero de 2008

CONSIDERANDO:

Que, mediante Decreto Supremo N* 082-2002-EF se
aprobó al de la Ley N* 27623, modificada por
la Ley N* 27662, que dispone la devolución del impuesto
General a las Ventas e de Promoción Municipal
a los Mulares de la actividad minera durante la fase de
exploración:

Que, el inciso c) del articulo 6” del citado Reglamento
estipula que el detalle de la lista de bienes y servicios se
ramo O
Lara, sáb? 0 mac de 2008

aprobará mediante resolución ministerial del Ministerio de
Energía y Minas, previa opinión favorable del Ministerio
de Economía y Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista

ala del
impo Genera alas Vols + imposi ds Pronocón

Que, la empresa COMPAÑÍA MINERA MINASPAMPA
SAC. solicitó al Ministerio de Energía

le el a la devolución Impuesto
alas Ventas e Impuesto de Promoción
Gurante la fase de

Que, el Ministerio de Economia y Finanzas mediante
Ofico N' 046-2008-EF/15.01 de echa 7 de febrero
de 2008, emitó opinión a la ista de bienes
y servicios presentada por empresa COMPAÑÍA
MINERA MINASPAMPA S.A.C. conaldarando que Ela

Municipal a favor empresa
MINASPAMPA SAC durante la fase de exploración, de
acuerdo con el Anexo que forma parte integrante de la
presente resolución minesterial.

Registrese, comuniquese y publiquese.

JUAN VALIDIVIA ROMERO |
Ministro de Energía y Minas

LISTA DE BIENES Y

QUE TIENEN
DERECHO A LA DEVOLUCIÓN DE IGV e ¡PM

COMPAÑIA MINERA MINASPAMPA S.A.C.
1, BIENES

AT NORMAS | LEGALES

22 [osea TLAS DEMAS PARTES DE LAS MÁGURAS DU SONDEO O
| PERFORACIÓN DE LAS SUBPARTIDAS Ba 341 4 BAJO 49

Js 19000 [ESTACIONES BASE

E]
PT Jasrazs00o LOS DEMÁS APARATOS PARA LARÍCERCÓN CONVERSÓ

[Y TRANSMISION O REGENERACIÓN DE VOZ, MACEN

E A Oros paros

28 Tes21003300 [SOPORTES ÓPTICOS GRABADOS PARA REPRODUOR |
pits | MAGÉN O MAGN Y SONIDO. e
[as Jes21a024 00 ÍLOS DEMAS SOPORTES ÓPTICOS GRABADOS ]
Tar Taroezi st 10 — [CAMIONETAS PIOCUP DE ENCENDIDO POR COMPRESIÓN.

|EMBAMBLACIAS CON PESO TOTAL CON CARGA MAXAA

[as Juros z0s0 no

a
0 [on 120000

[51 [pom 200000

2 [0012 100000

ENT
|

ESPACIAL (ENCEPTO LAS BRUALAS)

31 [015242006 TAQUMETROS ]

[e [sorsa0 0000 ]wveLes

de [seran 1000 TMSTRUMENTOS Y APARATOS DE FOTOGRAMETRA
OELECTRÓNCOS

MIC

INSTRRMENTOS Y APARATOS ELÉCTRICOS O
EXCEPTO DE FOTOGRAME Tita,

OT tios DENÁS INSTRUMENTOS Y APARATOS EXCEPTO
ELÉCTIUCOS O ELECTRÓNICOS

¡CASCOS DE SEGURIDAD ALONE |
BARRAS HUECAS PARA PERFORACIÓN DE ACEROS

¡ALEADOS O SIN ALEAR — -]

TUBOS DE PERFORACIÓN DEACERO MODAN |
[Los DEMÁS TUBOS DE PERFORACIÓN ]
nos Y CORONAS COM PARTE OPERANTE DE

OA
AMERAS MTEORALES CON, PRITE OPERA vel

b) Ouros Servicios Vnculados

Serscios geoliscos y geoquimcos cta ensaya)
Servcios de perforación demanina y de crculación reversa frto

A A
Ersayes de isbormoro jandlmos de minerales, suelos. egua, ele]
'Virculados a la Actividad de Exploración Minera
+ Serecio de mojemarto y almentacón del personal operstwo del Tiular |

| su Proposta.

+ — Senecioda asesoría consultoria estudos lácricos especiales y pudnorias
Gestnados a las actedades de exploración minera.

Tis 190 [BARRENAS INTEGRALES ]
LOS DEMAS UTLES INTERCAMBABLES DE PERFORACIÓN
] Y SONDEO. AnS

+ Serecios de diseño, cormsrucción montaje máustal eltico y
mecánico, armado y desarmado 69 maquranas y equipo necesano para
las actredades de la exploración mera.

[> Sevcios de mspeccón. mantenimiento y reparación de magunana y |
1 equipo vAlizado en las actredades de exploración minera. 4

+ Alquier o arendamerto Ínencero de magunana. veñiculos y equpos
racasaros para las actedades de axgleracón —

|” Teamsporia de personal, maqunara equipo. maras y samestros.

| acasaros para las actvicadas de exploración y la constucoón de

Autorizan viaje de Viceministro del
Interior a EE.UU. para participar en el
Octavo Período Ordinario de Sesiones
del Comité Interamericano contra el
Terrorismo

RESOLUCIÓN SUPREMA
N" 014-2008-1N

Lima, 29 de febrero de 2008

VISTO, la propuesta de autorización de viaje
Viceministro del Intenor en comisión del

. cont
(CICTE) es un Organización de los Estados

establecido por la Asambiea General.
que tiene como | promover y desarrollar

combatir y eliminar el terrorismo, de conformidad con
los principios de la Carta de la OEA, la Convención
interamericana contra el Terrorismo y el pleno respeto a
la soberanía de los países, el estado de derecho y los

derechos humanos;
Que, mediante Oficio RE. (SME-OMP-OEA) N* 2-10/3,
el Ministro de Relaciones Embajador José
Antonio Garcia Belaunde comunica que del 5 al 7 de marzo
próximo, se llevará a cabo el Octavo Período Ordinano de
Sesiones del Comité Interamericano contra el Terrorismo
(CICTE), en la ciudad de Washington, asumiendo el Peru
durante un año la Presidencia del referido Comité, por lo

Que, en el Octavo Periodo Ordinaño de Sesiones del
Comité interamericano contra el Terrorismo STE se
tratarán como ejes temáticos, la seguridad cil
om y preci ay an

el herristorio.
¡Noto del 19 de

Y NORMAS LEGALES

Uhr

na, sae 1 raros e 2

Que, temendo en cuenta la importancia del viaje

Gel personal relendo, el mismo que se encuentra
presupuestado, resulta viable su autorización: y.

De conformidad con la Ley N* 29158, Ley Orgánica del

Poder Ejecutivo. o Fical cod, Decreto Sumo
Sector Público Decreto

Decreto Legislativo N* 370 Ley del Ministerio del Intenor,
el Reglamento de Organización y Funciones del Ministerio
del intenor, aprobado mediante lo Supremo N* 004-
2005-1N. la Ley N* 27619, que regula la autorización de
viajos al exterior y su , aprobado por Decreto

Supremo N? 047-2002. ivi
SE RESUELVE

Articulo 1*.- Autorizar el viaje en comisión de serncio
al General PNP (r) Dando Guevara Zi , Viceministro
del interior, a la ciudad de Washington D.C. en los Estados
Unidos de Aménca, del 4 al 8 de marzo de 2008, para los
fmes a que se contrae la presente Resolución.

Artículo 2*.. Los gastos que por concepto de pasajes
wáticos e impuestos ocasione el viaje a que se hace
referencia en el articulo precedente, se efectuarán con
cargo a la Unodad Ejecutora 001 - Oficina General de
Administración. del Phago 007, Meusterio del interior, de
acuerdo al siguiente detalle

Vicamiisiro del imanor, General PNP (1) Danilo Guevara
Zegarra

Pasajes US$ 85300
Viáticos (Art 5" DS D47-2002-PCM) US$ 880.00
41220

Tarta Única de Uso de Asropueño US$ 3025

TOTAL US$ 1,763.25

Articulo 3*.- A O
de efectuado el viaje, el personal
a A TS a le anoad,

las acciones realizadas y los resultados

obtenidos: así como la rendición de cuentas debidamente
documentada.
Articulo 4*.- Dentro de los siete (7) dias calendario de
efectuado el viaje. Fellini Loro
cir describiendo las acciones realizadas

los resultados obtenidos, al Presidente de la República,
Pre de la Secretaria del Consejo de Ministros.

Artículo 5*.- La presente Resolución Suprema no
dará derecho a exoneración o liberación de impuestos de
ninguna clase o denominación

Artículo 6*.- La presente Resolución Su; será
refrendada por el señor Presidente del lo de
Ministros y por el señor Mimstro del Inteñor

Registrase. comuniquese y pudliquese.

ALAN GARCÍA PÉREZ
Presidente Constitucional de la República

JORGE DEL CASTILLO GÁLVEZ
Presidente del Consejo de Ministros

LUIS ALVA CASTRO
Ministro del Interior

170927-7

Que, mediante Oficio N* 539-2008-1N-0503 del 26 de
General de la Oficina General

de Pueblos Andinos, Amazónicos y
Afroperuano - INDEPA al Ministerio de
la Mujer y Desarrollo Social

DECRETO SUPREMO
N* 001-2008-MIMDES

EL PRESIDENTE DE LA REPUBLICA

LS

ANEXO III

COMPAÑIA MINERA MINASPAMPA S.A.C.

CONCESIONES MINERAS
ITEM NOMBRE DE CONCESION CODIGO UNICO HECTAREAS
1 KEVIN II 030011303 600
2 PATRICK ALMENDRA 1 030002899 1000
Jimeno _L
LGA,

